Citation Nr: 1403093	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing at the RO in February 2009, and a transcript of the hearing is associated with his claims folder.  The case was remanded to the RO in December 2009 and March 2011 for further development.

The Veteran's claim has previously been adjudicated as entitlement to service connection for PTSD, but the Board has broadened the claim because the medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains an appellant brief not found within the physical claims folder.  


FINDINGS OF FACT

1. Any current diagnosis of PTSD is not based on a verified stressor.

2. An acquired psychiatric disability, to include PTSD, was not manifested during the Veteran's active duty service or for many years thereafter, nor is an acquired psychiatric disability, to include PTSD, otherwise causally related to such service. 





CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in March 2007, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs) and personnel records are associated with the claims file.  All available pertinent records, in-service, private and VA, have been obtained.  

The Board finds that a VA medical examination with a nexus opinion is not required in order to make a final adjudication with regard to the service connection claim on appeal.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The McLendon standards are not met in this case.  Most significantly, and as discussed in more detail below, the Board finds that that Veteran's and his spouse's testimony in this case regarding pertinent alleged events and symptoms around the time of his military service are not reliably credible, and no evidence beyond the Veteran's and his spouse's testimony establishes the occurrence of any pertinent event, injury, or disease during service or continuity of pertinent symptomatology since service.

Furthermore, the Board finds there has been substantial compliance with its most recent remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  No additional pertinent evidence has been identified by the Veteran as relevant to the claim. 

Analysis 

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims he is entitled to service connection for an acquired psychiatric disability, to include PTSD, based on his contention that he witnessed the death of a soldier as a result of a grenade accident on the grenade range at Ft. Lewis, Washington, in 1968.  The Veteran claims to have been delivering meals to the soldiers on the range when it happened.  A VA physician assistant assessed the Veteran with anxiety/depression in September 2005.  A private licensed professional counselor diagnosed the Veteran with PTSD in March 2006, opining the disability was linked to the claimed in-service stressor.  A VA psychiatrist diagnosed the Veteran with PTSD in January 2011.  

The Veteran informed his private counselor that the grenade accident occurred between July and December 1968.  In the February 2007 claim, the Veteran's representative indicated the claimed in-service stressor occurred between September and November 1968.  In his September 2007 notice of disagreement, the Veteran alleged the in-service stressor occurred between September and October 1968.  

In October 2007, the Fort Lewis Military Museum staff searched the local Ranger Newspapers and was unable to find any articles concerning a serious training accident with a hand grenade from between September and October 1968.  A search of the Veteran's unit's morning reports revealed no remarks regarding the incident or the Veteran.  In November 2007, a Tacoma Public Library employee informed the VA that the staff did not find information about an incident involving a grenade at Fort Lewis in a search of clippings files from between September and October 1968.

The Veteran testified during the February 2009 Board hearing that he could not remember the name of the soldier who died during the accident, which he believed occurred in the fall of 1968.  He has not kept in touch with anyone who would be able to verify it occurred.  He said he called and wrote his wife to tell her about the incident.  The Veteran's spouse testified during the hearing that the Veteran called her in what she thought was the fall of 1968 and told her that his friend died in a grenade accident.  She said he also wrote a letter about the accident, but it was lost during a move.  

The Board remanded the case to the RO in December 2009 in an attempt to verify the Veteran's alleged stressor through the United States Army and Joint Services Records Research Center (JSRRC).  The RO duly attempted to verify the claimed stressor, but the claimed incident was not verified.  In May 2010, the U.S. Army Crime Records Center (USACRC) indicated there was no record of the claimed in-service stressor in investigative reports from between September and November 1968.  Another search of the Veteran's unit's morning reports revealed no remarks regarding the incident or the Veteran.  

In a July 2010 statement sent to the RO, the Veteran now claimed that the incident occurred between July and August of 1968.  

In September 2010, the RO made a formal finding that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC.  

The Board remanded the case again in March 2011 in an attempt to verify through the JSRRC whether alleged stressor occurred in July or August 1968.  The RO requested the JSRRC to attempt to verify the claimed in-service stressor in February 2012.  The JSRRC researched the available U.S. Army historical records and was unable to find the incident described by the Veteran.  The USACRC indicated there was no documentation of the accident in investigative reports from July and August 1968 by responding with a "No Record" stamp mark on the RO's May 2012 request letter.  In June 2012, the RO made a formal finding that there was a lack of information needed to corroborate the Veteran's claimed in-service stressor.

Exhaustive efforts to corroborate the stressor have not been successful.  After being notified of the RO's formal findings, the Veteran has not furnished any additional evidence or details of the alleged stressor to allow for another attempt verify it.  The Board finds that the Veteran has not indicated the existence of any evidence from any other sources, and has not identified any pertinent witnesses, besides his spouse, that may corroborate the Veteran's account of the alleged accident.

The Board acknowledges the Veteran's assertions, but as indicated above, the Veteran's statements and his spouse's corroborating testimony alone are insufficient to support a grant of service connection in this case.  It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service injury or symptoms.  However, in assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the official military records from the time of the alleged stressor in question have provided no corroboration.  In addition, the Veteran's service treatment records, aside from the response "Yes" as to whether he had experienced nervous trouble of any sort on a history collected at his February 1968 entrance examination, which preceded the claimed stressor, show no suggestion of any psychiatric distress or complaints.  Notably, the Veteran appears to have checked the appropriate boxes in the medical history forms for his separation examination and his National Guard entrance and periodic examinations from April 1970, January 1974, January 1978, February 1982, February 1986, February 1990, March 1994 and December 1996 to expressly deny experiencing depression or excessive worry, or nervous trouble of any sort.  Corresponding psychiatric evaluations were normal.  His February 1990 and March 1994 examinations appear to have not included psychiatric evaluations.  VA treatment records from October 2002 indicate that the Veteran denied being depressed.

The first post-service evidence of treatment for psychiatric treatment is shown in September 2005, 35 years after discharge.  At that time, a VA physician assistant assessed the Veteran with anxiety/depression, but noted there were not significant complaints and opined "this problem is partially a disability entitlement issue."  The licensed counselor and VA psychiatrist who diagnosed the Veteran with PTSD appear to have solely relied on his reporting of the claimed in-service stressor for its verification.  Notably, the VA psychiatrist simply noted that the Veteran reports intrusive thoughts of seeing a soldier being blown up while in training, but did not opine that the event actually occurred or that the Veteran's PTSD and the claimed stressor are linked.

Given the above, to the extent that the Veteran and his wife report psychiatric symptoms during service, the Board is unable to find such assertions credible.  

Additionally, service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.  By regulation, the claimed stressor must be corroborated. 

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Service treatment records do not indicate that the Veteran suffered from any type of psychiatric disability while in service.  Even though the Veteran does currently suffer from acquired psychiatric disabilities, the Board finds that there is no competent, credible evidence linking the Veteran's current psychiatric disabilities to his service or suggesting in-service symptoms potentially indicative of a psychiatric disability.  Furthermore the Board finds that there is no credible, competent evidence showing onset of a psychosis within one year of the Veteran's date of discharge. 

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


